Overruling motion.
On the appeal of Nield v. Pioneer Coal Company the judgment was affirmed, but on the appeal of the Pioneer Coal Company v. Asher the judgment was reversed, with directions to enter a judgment against Asher as indicated in the opinion, and it was directed that the judgment against Asher be first enforced and that the judgment against Nield be credited by any money paid by Asher. See Pioneer Coal Co. v. Asher, 210 Ky. 498. *Page 287 
On the filing of the mandate in the circuit court a difference of opinion developed between counsel for Nield and for Asher as to the amount of the judgment to be rendered against Asher, and Nield has filed a motion in this court to correct the mandate, the purpose being to obtain from this court a mandate fixing the precise amount for which judgment shall be rendered against Asher. The jurisdiction of this court is only appellate. The circuit court has not passed on the question of the amount. The question may be more intelligently passed on by this court after it is passed on in the circuit court and is argued here by counsel in the light of the judgment of the circuit court. If either party feels that injustice is done by the circuit court in fixing the amount to be paid by Asher, the question may be presented here by an appeal from the judgment, and as this turns on considerable figuring, the court deems it best that the question should be presented here in this way.
The motion to correct the mandate is, therefore, overruled.